Title: Christopher Hudson to Thomas Jefferson, 10 March 1819
From: Hudson, Christopher,White, David
To: Jefferson, Thomas


          
            Dear Sir
            Mount Air March 10th 1819
          
          This will be handed to you by Mr David White whose present intention is to undertake the Plastering of the University near Charlottesville, I must beg leave to observe to you that I know nothing of his skill in that line but from information long since obtaned do not hesitate to say he is considered one of the best workmen in his line that has ever worked in Lynchburg and do verily believe would be a greate acquisition to that valuable establishment, If you have not engaged a workman to do the Plastering do not believe you can get a man that will be more punctual or do it in beter stile than Mr White, I have known him shortly after his arrival in this Country, any service or attention you can render him will be greatfully acknowledged by Your Friend &c
          
            Christopher Hudson
          
        